Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz: Whether the rights of appellant under the Fourth, Sixth and Fourteenth Amendments were denied. Appellant argued that he was entitled to the presence of counsel when he testified before the Grand Jury, and therefore the admission at trial of this testimony violated his right to counsel. Appellant alleged that identification testimony was the result of an unnecessarily suggestive pretrial confrontation, *821and that its admission at trial denied him due process of the law. Appellant also argued that a search warrant was improperly issued, and that the tangible evidence seized should have been suppressed. The Court of Appeals considered these contentions and rejected them (see 35 N Y 2d 670).